Case 19-13080-JDW     Doc 26    Filed 03/24/20 Entered 03/24/20 13:41:58    Desc Main
                               Document      Page 1 of 2


              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                          CHAPTER 13 CASE NO.:

DORIS VERLEASE JONES                                       19-13080-JDW

              TRUSTEE’S RESPONSE TO MOTION TO MODIFY PLAN

      COMES NOW Locke D. Barkley, Chapter 13 Trustee, (the “Trustee”) by and

through counsel, and files this response to the Debtor’s Motion to Modify Chapter

13 Plan After Confirmation (Dkt. #24) (the “Motion”); and in support thereof states

as follows:

      1.      The Chapter 13 Plan was confirmed by Order of this Court entered on

November 5, 2019, for a term of sixty (60) months (the “Confirmed Plan”) (Dkt. #15).

The Confirmed Plan does not provide for payment to nonpriority unsecured claims.

      2.      Based upon the schedules and statements filed by the Debtor, her

household consists of herself and her son.

      3.      The Confirmed Plan includes payment of two claims each secured by a

separate vehicle.

      4.      Modifying the plan to include a third vehicle while paying nothing to

nonpriority unsecured creditors would result in the proposed modification which

would not meet the requirement of §1325(a)(3), which is required by §1329(b)(1).

      WHEREFORE, PREMISES CONSIDERED, the Trustee prays that upon

notice and hearing that this Court enter its order denying the Motion and for such

other relief to which the Trustee and this bankruptcy estate may be entitled.
Case 19-13080-JDW     Doc 26    Filed 03/24/20 Entered 03/24/20 13:41:58      Desc Main
                               Document      Page 2 of 2


      Dated: March 24, 2020
                                        Respectfully submitted,

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                 By:     /s/ W. Jeffrey Collier
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com



                            CERTIFICATE OF SERVICE
       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

      Dated: March 24, 2020

                                        /s/ W. Jeffrey Collier
                                        W. JEFFREY COLLIER
